Exhibit 10.1

 



AMENDED AND RESTATED EMPLOYMENT AGREEMENT

BY AND BETWEEN OCEAN SHORE HOLDING CO., OCEAN CITY HOME BANK

AND STEVEN E. BRADY

 

THIS AGREEMENT (the “Agreement”), originally effective December 21, 2004 and
subsequently amended December 20, 2006 and November 28, 2007 and amended and
restated in its entirety in December 17, 2008 for Section 409A compliance
entered into by and between OCEAN SHORE HOLDING CO., a Maryland chartered
corporation (the “Company”), OCEAN CITY HOME BANK (the “Bank”), and STEVEN E.
BRADY (the “Executive”) is hereby amended and restated in its entirety effective
December 17, 2014.

 

WHEREAS, Executive serves in a position of substantial responsibility;

 

WHEREAS, the Bank and the Company wishes to continue to assure the services of
Executive for the period set forth in this Agreement under the terms and
conditions outlined in this Agreement; and

 

WHEREAS, Executive is willing to continue to serve in the employ of the Bank and
the Company for said period.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.            Employment. Executive is employed as the President and Chief
Executive Officer of the Company and the Bank. Executive shall perform all
duties and shall have all powers which are commonly incident to the offices of
President and Chief Executive Officer or which, consistent with those offices,
are delegated to him by the Board of Directors of the Bank or the Company.
During the term of this Agreement, Executive also agrees to serve, if elected,
as an officer and/or director of any subsidiary of the Company and the Bank and
in such capacity will carry out such duties and responsibilities reasonably
appropriate to that office.

 

2.            Location and Facilities. Executive will be furnished with the
working facilities and staff customary for executive officers with the title and
duties set forth in Section 1 and as are necessary for him to perform his
duties. The location of such facilities and staff shall be at the principal
administrative offices of the Company and the Bank, or at such other site or
sites customary for such offices.

 

3.            Term.

 

(a)The term of this Agreement shall include: (i) the initial term of this
restatement which shall commence on December 17, 2014 (the “Effective Date”) and
end on the third anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 3.

 

(b)Commencing on the first year anniversary date of this Agreement, and
continuing on each anniversary thereafter, the disinterested members of the
boards of directors of the Bank and the Company may extend the Agreement an
additional year such that the remaining term of the Agreement shall be
thirty-six (36) months, unless Executive elects not to extend the term of this
Agreement by giving written notice in accordance with Section 19 of this
Agreement. The Board of Directors of the Bank (the “Board”) will review the
Agreement and Executive’s performance annually for purposes of determining
whether to extend the Agreement and the rationale and results thereof shall be
included in the minutes of the Board’s meeting. The Board of Directors of the
Bank shall give notice to Executive as soon as possible after such review as to
whether the Agreement is to be extended.

 

 

 

 



 

4.             Base Compensation.

 

(a)The Bank agrees to pay Executive during the term of this Agreement a base
salary at the rate of $445,875 per year, payable in accordance with customary
payroll practices.

 

(b)The Board shall review annually the rate of Executive’s base salary based
upon factors they deem relevant, and may maintain or increase his salary,
provided that no such action shall reduce the rate of salary below the rate in
effect on the Effective Date.

 

(c)In the absence of action by the Board, Executive shall continue to receive
salary at the annual rate specified on the Effective Date or, if another rate
has been established under the provisions of this Section 4, the rate last
properly established by action of the Board under the provisions of this Section
4. The Executive’s salary, as the same maybe modified from time to time, is
referred to in this Agreement as the “Base Salary”.

 

5.            Bonuses. Executive shall be eligible to participate in
discretionary bonuses or other incentive compensation programs that the Company
and the Bank may award from time to time to senior management employees pursuant
to bonus plans or otherwise.

 

6.            Benefit Plans.

 

(a)Executive shall be entitled to participate in such life insurance, medical,
dental, pension, profit sharing, retirement and stock-based compensation plans
and other programs and arrangements as may be approved from time to time by the
Company and the Bank for the benefit of their employees.

 

(b)Notwithstanding the foregoing, the Bank shall continue to pay up to $30,000 a
year (“maximum annual Bank Contribution”) towards the cost of the Executive’s
individual health coverage premium. Effective January 1, 2015, and each January
1st thereafter, the Bank shall increase the maximum annual Bank Contribution by
twenty percent (20%). Executive shall be responsible for all health insurance
costs in excess of the maximum annual Bank Contribution

 

7.            Vacation and Leave.

 

(a)Executive shall be entitled to paid vacation and other leave in accordance
with the Bank’s policy for senior executives, or otherwise as approved by the
Board.

 

(b)In addition to paid vacations and other leave, Executive shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
employment for such additional periods of time and for such valid and legitimate
reasons as the Board may, in its discretion, determine. Further, the Board may
grant to Executive a leave or leaves of absence, with or without pay, at such
time or times and upon such terms and conditions as the Board in its discretion
may determine.

 



2

 

 

8.Expense Payments, Reimbursements and Memberships.

 

(a)Executive shall be reimbursed for all reasonable out-of-pocket business
expenses that he shall incur in connection with his services under this
Agreement upon substantiation of such expenses in accordance with applicable
policies of the Company and the Bank.

 

(b)The Bank shall continue to pay the annual dues for a golf membership for
Executive (in his own name) at Hidden Creek Golf Club in Egg Harbor Township,
New Jersey (“Golf Membership”). In the event Executive opts to terminate his
Golf Membership, Executive is entitled to the entire refundable Membership
Deposit. In addition, the Bank shall provide Executive with a health club
membership. The Company or the Bank shall annually include on Executive’s Form
W-2 Executive’s membership fees for the golf and athletic clubs.

 

9.            Automobile Allowance. During the term of this Agreement, Executive
shall be entitled to an automobile allowance on terms no less favorable that
those in effect immediately prior to the execution of this Agreement. Executive
shall comply with reasonable reporting and expense limitations on the use of
such automobile as may be established by the Company or the Bank from time to
time, and the Company or the Bank shall annually include on Executive’s Form W-2
any amount of income attributable to Executive’s personal use of such
automobile.

 

10.          Loyalty and Confidentiality.

 

(a)During the term of this Agreement, Executive: (i) shall devote all his time,
attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that from time to time, Executive may serve on the
boards of directors of, and hold any other offices or positions in, companies or
organizations which will not present any conflict of interest with the Company
and the Bank or any of their subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation and (ii) shall not engage in any business or
activity contrary to the business affairs or interests of the Company and the
Bank.

 

(b)Nothing contained in this Agreement shall prevent or limit Executive’s right
to invest in the capital stock or other securities of any business dissimilar
from that of the Company and the Bank, or, solely as a passive, minority
investor, in any business.

 

(c)Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Company and the Bank; the
names or addresses of any of its borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Company and the Bank to which he may be exposed
during the course of his employment. Executive further agrees that, unless
required by law or specifically permitted by the Board in writing, he will not
disclose to any person or entity, either during or subsequent to his employment,
any of the above-mentioned information which is not generally known to the
public, nor shall he employ such information in any way other than for the
benefit of the Company and the Bank.

 

11.          Termination and Termination Pay. Subject to Section 12 of this
Agreement, Executive’s employment under this Agreement may be terminated in the
following circumstances:

 

(a)Death. Executive’s employment under this Agreement shall terminate upon his
death during the term of this Agreement, in which event Executive’s estate shall
be entitled to receive the compensation due to Executive through the last day of
the calendar month in which his death occurred.

 



3

 

 

(b)Retirement. This Agreement shall be terminated upon Executive’s retirement
under the retirement benefit plan or plans in which he participates pursuant to
Section 6 of this Agreement or otherwise.

 

(c)Disability.

 

(i)The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and that
results in Executive becoming eligible for long-term disability benefits under
any long-term disability plans of the Company and the Bank (or, if there are no
such plans in effect, that impairs Executive’s ability to substantially perform
his duties under this Agreement for a period of one hundred eighty (180)
consecutive days). The Board shall determine whether or not Executive is and
continues to be permanently disabled for purposes of this Agreement in good
faith, based upon competent medical advice and other factors that they
reasonably believe to be relevant. As a condition to any benefits, the Board may
require Executive to submit to such physical or mental evaluations and tests as
it deems reasonably appropriate.

 

(ii)In the event of such Disability, Executive’s obligation to perform services
under this Agreement will terminate. The Bank will pay Executive, as Disability
pay, an amount equal to one hundred percent (100%) of Executive’s bi-weekly rate
of base salary in effect as of the date of his termination of employment due to
Disability. Disability payments will be made on a monthly basis and will
commence on the first day of the month following the effective date of
Executive’s termination of employment for Disability and end on the earlier of:
(A) the date he returns to full-time employment at the Bank in the same capacity
as he was employed prior to his termination for Disability; (B) his death; (C)
upon his attainment of age 65 or (D) the date this Agreement would have expired
had Executive’s employment not terminated by reason of disability. Such payments
shall be reduced by the amount of any short- or long-term disability benefits
payable to Executive under any other disability programs sponsored by the
Company and the Bank. In addition, during any period of Executive’s Disability,
Executive and his dependents shall, to the greatest extent possible, continue to
be covered under all benefit plans (including, without limitation, retirement
plans and medical, dental and life insurance plans) of the Company and the Bank,
in which Executive participated prior to his Disability on the same terms as if
Executive were actively employed by the Company and the Bank.

 

(d)Termination for Cause.

 

(i)The Board may, by written notice to Executive in the form and manner
specified in this paragraph, immediately terminate his employment at any time,
for “Cause.” Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause except for vested benefits.
Termination for Cause shall mean termination because of, in the good faith
determination of the Board, Executive’s:

 



4

 

 

(1)Personal dishonesty;

 

(2)Incompetence;

 

(3)Willful misconduct;

 

(4)Breach of fiduciary duty involving personal profit;

 

(5)Intentional failure to perform stated duties under this Agreement;

 

(6)Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) that reflects adversely on the reputation of the
Company and the Bank, any felony conviction, any violation of law involving
moral turpitude, or any violation of a final cease-and-desist order; or

 

(7)Material breach by Executive of any provision of this Agreement.

 

(ii)Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Company and the Bank unless there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of a majority of the entire membership of the Board at a meeting of such
Board called and held for the purpose of finding that, in the good faith opinion
of the Board, Executive was guilty of the conduct described above and specifying
the particulars thereof.

 

(e)Voluntary Termination by Executive without Good Reason. In addition to his
other rights to terminate under this Agreement, Executive may voluntarily
terminate employment during the term of this Agreement upon at least sixty (60)
days prior written notice to the Board. Following a voluntary termination of
employment under this Section 11(e), Executive will be subject to the
restrictions set forth in Sections 11(g)(i) and 11(g)(ii) of this Agreement for
a period of four months from his termination date. Executive will be entitled to
receive his vested rights and employee benefits up to his date of termination
and his base salary through the last day of the four-month period.

 

(f)Without Cause or With Good Reason.

 

(i)In addition to termination pursuant to Sections 11(a) through 11(e), the
Board may, by written notice to Executive, immediately terminate his employment
at any time for a reason other than Cause (a termination “Without Cause”) and
Executive may, by written notice to the Board, immediately terminate this
Agreement at any time within ninety (90) days following an event constituting
“Good Reason,” as defined below (a termination “With Good Reason”).

 

(ii)Subject to Section 12 of this Agreement, in the event of termination under
this Section 11(f), Executive shall be entitled to receive his base salary for
the remaining term of the Agreement paid in one lump sum within ten (10)
calendar days of such termination. Also, in such event, Executive shall, for the
remaining term of the Agreement, receive the benefits he would have received
during the remaining term of the Agreement under any retirement programs
(whether tax-qualified or non-qualified) in which Executive participated prior
to his termination (with the amount of the benefits determined by reference to
the benefits received by Executive or accrued on his behalf under such programs
during the twelve (12) months preceding his termination) and continue to
participate in any benefit plans of the Company and the Bank that provide health
(including medical and dental), life or disability insurance, or similar
coverage, upon terms no less favorable than the most favorable terms provided to
senior executives of the Company and the Bank during such period. In the event
the Company and the Bank are unable to provide such coverage by reason of
Executive no longer being an employee, the Company and the Bank shall provide
Executive with comparable coverage on an individual policy basis.

 



5

 

 

(iii)For purposes of this Agreement a termination With Good Reason shall occur
if the conditions stated in both clauses (x) and (y) of this Section 11(f) are
satisfied:

 

(x)           a voluntary termination by the Executive shall be considered a
termination With Good Reason if any of the following occur without the
Executive’s written consent, and the term Good Reason shall mean the occurrence
of any of the following without the Executive’s written consent:

 

(1) a material diminution of the Executive’s Base Salary (unless the reduction
is part of a company-wide or executive-level restructuring of compensation),

 

(2) a material diminution of the Executive’s authority, duties, or
responsibilities, or

 

(3) a change in the geographic location at which the Executive must perform
services for the Company by more than 25 miles from such location at the
effective date.

 

(y)           the Executive must give notice to the Company or the Bank of the
existence of one or more of the conditions described in clause (x) within sixty
(60) days after the initial existence of the condition, and the Company or the
Bank shall have thirty (30) days thereafter to remedy the condition. In
addition, the Executive’s voluntary termination With Good Reason must occur
within six (6) months after the initial existence of one or more of the
conditions set forth in (x)(1) – (x)(3) above.

 

(g)          Continuing Covenant Not to Compete or Interfere with Relationships.
Regardless of anything herein to the contrary, following a termination by the
Company and the Bank or Executive pursuant to Section 11(f):

 

(i)Executive’s obligations under Section 10(c) of this Agreement will continue
in effect; and

 

(ii)During the period ending on the first anniversary of such termination,
Executive shall not serve as an officer, director or employee of any bank
holding company, bank, savings association, savings and loan holding company, or
mortgage company (any of which, a “Financial Institution”) which Financial
Institution offers products or services competing with those offered by the Bank
from any office within fifty (50) miles from the main office or any branch of
the Bank and shall not interfere with the relationship of the Company and the
Bank and any of its employees, agents, or representatives.

 

 

6

 



12.Termination in Connection with a Change in Control.

 

(a)Change in Control Defined. For purposes of this Agreement, a “Change in
Control” means a change in control of the Bank or the Company as defined in
Internal Revenue Section 409A of the Code and rules, regulations, and guidance
of general application thereunder issued by the Department of the Treasury,
including a “change in ownership,” “change in effective control” or “change in
ownership of a substantial portion of assets.”

 

(b)Termination. If within the period ending two (2) years after a Change in
Control, (i) the Company and the Bank shall terminate Executive’s employment
Without Cause, or (ii) Executive voluntarily terminates his employment With Good
Reason, the Company and the Bank shall, within ten calendar days of the
termination of Executive’s employment, make a lump-sum cash payment to him equal
to 2.99 times Executive’s average Annual Compensation over the five (5) most
recently completed calendar years ending with the year immediately preceding the
effective date of the Change in Control. In determining Executive’s average
Annual Compensation, Annual Compensation shall include Base Salary and any other
taxable income, including, but not limited to, amounts related to the granting,
vesting or exercise of restricted stock or stock option awards, commissions,
bonuses (whether paid or accrued for the applicable period), as well as,
retirement benefits, director or committee fees and fringe benefits paid or to
be paid to Executive or paid for Executive’s benefit during any such year,
profit sharing, employee stock ownership plan and other retirement contributions
or benefits, including to any tax-qualified plan or arrangement (whether or not
taxable) made or accrued on behalf of Executive of such year. The cash payment
made under this Section 12(b) shall be made in lieu of any payment also required
under Section 11(f) of this Agreement because of a termination in such period.
Executive’s rights under Section 11(f) are not otherwise affected by this
Section 12. Also, in such event, Executive shall, for a thirty-six (36) month
period following his termination of employment, receive the benefits he would
have received over such period under any retirement programs (whether
tax-qualified or nonqualified) in which Executive participated prior to his
termination (with the amount of the benefits determined by reference to the
benefits received by Executive or accrued on his behalf under such programs
during the twelve (12) months preceding the Change in Control) and continue to
participate in any benefit plans of the Company and the Bank that provide health
(including medical and dental), life or disability insurance, or similar
coverage upon terms no less favorable than the most favorable terms provided to
senior executives during such period.

 

(c)The provisions of Section 12 and Sections 14 through 25, including the
defined terms used in such sections, shall continue in effect until the later of
the expiration of this Agreement or two years following a Change in Control.

 

13.Indemnification and Liability Insurance.

 

(a)Indemnification. The Company and the Bank agree to indemnify Executive (and
his heirs, executors, and administrators), and to advance expenses related
thereto, to the fullest extent permitted under applicable law and regulations
against any and all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit, or proceeding in which he
may be involved by reason of his having been a director or Executive of the
Company, the Bank or any of their subsidiaries (whether or not he continues to
be a director or Executive at the time of incurring any such expenses or
liabilities) such expenses and liabilities to include, but not be limited to,
judgments, court cost, and attorney’s fees and the costs of reasonable
settlements, such settlements to be approved by the Board, if such action is
brought against Executive in his capacity as an Executive or director of the
Company and the Bank or any of their subsidiaries. Indemnification for expenses
shall not extend to matters for which Executive has been terminated for Cause.
Nothing contained herein shall be deemed to provide indemnification prohibited
by applicable law or regulation. Notwithstanding anything herein to the
contrary, the obligations of this Section 13 shall survive the term of this
Agreement by a period of six (6) years.

 



7

 

 

(b)Insurance. During the period in which indemnification of Executive is
required under this Section, the Company and the Bank shall provide Executive
(and his heirs, executors, and administrators) with coverage under a directors’
and officers’ liability policy at the expense of the Company and the Bank, at
least equivalent to such coverage provided to directors and senior executives of
the Company and the Bank.

 

14.         Reimbursement of Executive’s Expenses to Enforce this Agreement. The
Company and the Bank shall reimburse Executive for all out-of-pocket expenses,
including, without limitation, reasonable attorney’s fees, incurred by Executive
in connection with successful enforcement by Executive of the obligations of the
Company and the Bank to Executive under this Agreement. Successful enforcement
shall mean the grant of an award of money or the requirement that the Company
and the Bank take some action specified by this Agreement: (i) as a result of
court order; or (ii) otherwise by the Company and the Bank following an initial
failure of the Company and the Bank to pay such money or take such action
promptly after written demand therefor from Executive stating the reason that
such money or action was due under this Agreement at or prior to the time of
such demand.

 

15.         Potential Limitation of Benefits Under Certain Circumstances.
Notwithstanding any other provisions of this Agreement, in the event that (x)
the aggregate payments or benefits to be made or afforded to the Executive under
this Agreement or otherwise, which are deemed to be parachute payments as
defined in Section 280G of the Code, or any successor thereof (the “Termination
Benefits”), would be deemed to include an “excess parachute payment” under
Section 280G of the Code; and (y) if such Termination Benefits were reduced to
an amount (the “Non-Triggering Amount”), the value of which is one dollar
($1.00) less than an amount equal to three (3) times the Executive’s “base
amount,” as determined in accordance with Section 280G of the Code and the
Non-Triggering Amount less the product of the marginal rate of any applicable
state and federal income tax and the Non-Triggering Amount would be greater than
the aggregate value of the Termination Benefits (without such reduction) minus
(1) the amount of tax required to be paid by the Executive thereon by Section
4999 of the Code and further minus (2) the product of the Termination Benefits
and the marginal rate of any applicable state and federal income tax, then the
Termination Benefits shall be reduced to the Non-Triggering Amount. The
allocation of the reduction required hereby among the Termination Benefits shall
be first deducted from the cash payment due under Section 11 of this Agreement. 
Notwithstanding the foregoing, if required by regulation, the Company and the
Bank shall not pay the Executive severance benefits under this Agreement in
excess of three (3) times his average annual compensation (or, if required, such
other amount that may be permitted by the Office of the Comptroller of the
Currency pursuant to regulation or regulatory guidance). The Company’s
independent public accountants will determine the value of any reduction in the
payments and benefits; the Company will pay for the accountants’ opinion. If the
Company, Bank and/or the Executive do not agree with the accountants’ opinion,
the Company will pay to the Executive the maximum amount of payments and
benefits pursuant to this Agreement or otherwise, as selected by Executive, that
the opinion indicates have a high probability of not causing any of the payments
and benefits to be non-deductible and subject to the excise tax imposed under
Section 4999 of the Code. The Company may also request, and the Executive has
the right to demand that, a ruling from the IRS as to whether the disputed
payments and benefits have such tax consequences. The Company or the Bank will
promptly prepare and file the request for a ruling from the IRS, but in no event
will the Company or the Bank make this filing later than thirty (30) days from
the date of the accountant’s opinion referred to above. The request will be
subject to the Executive’s approval prior to filing; the Executive shall not
unreasonably withhold his approval. The Company, Bank and the Executive agree to
be bound by any ruling received from the IRS and to make appropriate payments to
each other to reflect any IRS rulings, together with interest at the applicable
federal rate provided for in Section 7872(1)(2) of the Code. Nothing contained
in this Agreement shall result in a reduction of any payments or benefits to
which the Executive may be entitled upon termination of employment other than
pursuant to this Section 15 hereof, or a reduction in the payments and benefits
specified, below zero.

 



8

 

 

16.         Injunctive Relief. If there is a breach or threatened breach of
Section 11(g) of this Agreement or the prohibitions upon disclosure contained in
Section 10(c) of this Agreement, the parties agree that there is no adequate
remedy at law for such breach, and that the Company and the Bank shall be
entitled to injunctive relief restraining Executive from such breach or
threatened breach, but such relief shall not be the exclusive remedy hereunder
for such breach. The parties hereto likewise agree that Executive, without
limitation, shall be entitled to injunctive relief to enforce the obligations of
the Company and the Bank under this Agreement.

 

17.Successors and Assigns.

 

(a)This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company and the Bank which shall acquire,
directly or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company and the Bank.

 

(b)Since the Company and the Bank are contracting for the unique and personal
skills of Executive, Executive shall be precluded from assigning or delegating
his rights or duties hereunder without first obtaining the written consent of
the Company and the Bank.

 

18.         No Mitigation. Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.

 

19.         Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Company and/or the Bank at their principal business
offices and to Executive at his home address as maintained in the records of the
Company and the Bank.

 

20.          No Plan Created by this Agreement. Executive, the Company and the
Bank expressly declare and agree that this Agreement was negotiated among them
and that no provision or provisions of this Agreement are intended to, or shall
be deemed to, create any plan for purposes of the Employee Retirement Income
Security Act or any other law or regulation, and each party expressly waives any
right to assert the contrary. Any assertion in any judicial or administrative
filing, hearing, or process that such a plan was so created by this Agreement
shall be deemed a material breach of this Agreement by the party making such an
assertion.

 

21.         Amendments. No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.

 



9

 

 

22.         Applicable Law. Except to the extent preempted by Federal law, the
laws of the State of New Jersey shall govern this Agreement in all respects,
whether as to its validity, construction, capacity, performance or otherwise.

 

23.         Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

24.         Headings. Headings contained herein are for convenience of reference
only.

 

25.         Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, other than written agreements with respect to specific plans, programs
or arrangements described in Sections 5 and 6.

 

26.         Required Provisions. Any payments made to Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon compliance with 12
U.S.C. Section 1828(k) and 12 C.F.R. Section 545.121 and any rules and
regulations promulgated thereunder.

 

27.         Source of Payments. Unless otherwise determined by the Board of
Directors of the Company, all payments and benefits provided in this Agreement
shall be paid or provided solely by the Bank. Notwithstanding anything in this
Agreement to the contrary, no provision of this Agreement shall be construed so
as to result in the duplication of any payment or benefit. Unless otherwise
determined by the Board of Directors of the Company, the Company’s sole
obligation under this Agreement shall be to unconditionally guarantee the
payment and provision of all amounts and benefits due hereunder to Executive
and, if such amounts and benefits due from the Bank are not timely paid or
provided by the Bank, such amounts and benefits shall be paid or provided by the
Company.

 

28.         Post-Termination Health Insurance Coverage. The Bank agrees that,
upon the Executive’s termination of employment at or after attaining age 60 for
any reason (other than Cause), the Bank will continue health insurance coverage
(as the same may be in effect from time to time for employees of the Bank) for
Executive and his spouse at the Bank’s expense through the date that each of the
Executive and his spouse attain age 65. Thereafter, the Bank shall fund the cost
of Medicare supplement coverage for the Executive and his spouse for the
remainder of their respective lives. The Executive’s death at or after attaining
age 50 shall not affect the entitlement of his spouse to receive benefits
described in this Section 28.

 

29.         Compliance with Internal Revenue Code Section 409A.

 

(a)This Agreement is intended to comply with the requirements of Section 409A of
the Code, and specifically, with the “short-term deferral exception” under
Treasury Regulation Section 1.409A-1(b)(4) and the “separation pay exception”
under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall in all respects
be administered in accordance with Section 409A of the Code. If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Executive under Section 409A of the Code, then
such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of Section 409A
of the Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” (within the meaning
of such term under Section 409A of the Code), each payment made under this
Agreement shall be treated as a separate payment, the right to a series of
installment payments under this Agreement (if any) is to be treated as a right
to a series of separate payments, and if a payment is not made by the designated
payment date under this Agreement, the payment shall be made by December 31 of
the calendar year in which the designated date occurs. To the extent that any
payment provided for hereunder would be subject to additional tax under Section
409A of the Code, or would cause the administration of this Agreement to fail to
satisfy the requirements of Section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law, and any such
amount shall be payable in accordance with b. below. In no event shall
Executive, directly or indirectly, designate the calendar year of payment.

 



10

 

 

(b)If when separation from service occurs Executive is a “specified employee”
within the meaning of Section 409A of the Code, and if the cash severance
payment under Section 11(f)(ii) or 12(b) of this Agreement would be considered
deferred compensation under Section 409A of the Code, and, finally, if an
exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available (i.e., the “short-term deferral exception” under
Treasury Regulations Section 1.409A-1(b)(4) or the “separation pay exception”
under Treasury Section 1.409A-1(b)(9)(iii)), the Bank will make the maximum
severance payment possible in order to comply with an exception from the six
month requirement and make any remaining severance payment under Section
11(f)(ii) or 12(b) of this Agreement to Executive in a single lump sum without
interest on the first payroll date that occurs after the date that is six (6)
months after the date on which Executive separates from service.

 

(c)If (x) under the terms of the applicable policy or policies for the insurance
or other benefits specified in Section 11(f)(ii) or 12(b) of this Agreement it
is not possible to continue coverage for Executive and his dependents, or (y)
when a separation from service occurs Executive is a “specified employee” within
the meaning of Section 409A of the Code, and if any of the continued insurance
coverage or other benefits specified in Section 11(f)(ii) or 12(b) of this
Agreement would be considered deferred compensation under Section 409A of the
Code, and, finally, if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available for that particular
insurance or other benefit, the Bank shall pay to Executive in a single lump sum
an amount in cash equal to the present value of the Bank’s projected cost to
maintain that particular insurance benefit (and associated income tax gross-up
benefit, if applicable) had Executive’s employment not terminated, assuming
continued coverage for 36 months. The lump-sum payment shall be made thirty (30)
days after employment termination or, if Section 29(b) of this Agreement
applies, on the first payroll date that occurs after the date that is six (6)
months after the date on which Executive separates from service.

 

(d)References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Section 409A of the Code.

 

 



11

 

 

IN WITNESS WHEREOF, the parties hereto have executed this amended and restated
Agreement on December 17, 2014.

 

 



ATTEST:   OCEAN SHORE HOLDING CO.                 /s/ Kim M. Davidson   By: /s/
Robert A. Previti Corporate Secretary     For the Entire Board of Directors    
            ATTEST:   OCEAN CITY HOME BANK                 /s/ Kim M. Davidson  
By: /s/ Robert A. Previti Corporate Secretary     For the Entire Board of
Directors                 WITNESS:   EXECUTIVE                 /s/ Kim M.
Davidson   By: /s/ Steven E. Brady Corporate Secretary   Steven E. Brady



 

 

12

